******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  DYOUS v. COMMISSIONER OF MENTAL HEALTH & ADDICTION
                 SERVICES—CONCURRENCE

   PALMER, J., concurring. I agree with the result that
the majority reaches because I believe that our decision
in Duperry v. Solnit, 261 Conn. 309, 803 A.2d 287 (2002),
controls the outcome of this case, and the petitioner,
Anthony Dyous, has not asked us to overrule that deci-
sion. In light of Judge Stefan R. Underhill’s thoughtful
analysis in Duperry v. Kirk, 563 F. Supp. 2d 370 (D.
Conn. 2008), of the same fundamental issue presented
in this case, however, I now question whether our appli-
cation of Teague v. Lane, 489 U.S. 288, 109 S. Ct. 1060,
103 L. Ed. 2d 334 (1989), in Duperry v. Solnit, supra,
319–26, was correct. Because the majority understand-
ably relies on our reasoning in Duperry v. Solnit, supra,
309, to decide the present case, I concur in the result
only.